                                               State of New Jersey
PHILIP D. MURPHY                            OFFICE OF THE ATTORNEY GENERAL
    Governor                              DEPARTMENT OF LAW AND PUBLIC SAFETY
                                                    DIVISION OF LAW
SHEILA Y. OLIVER                                          PO Box 080                                             GURBIR S. GREWAL
   Lt. Governor                                   TRENTON, NJ 08625-0080                                          Attorney General




        Legal Department
        DreamHost
        707 Wilshire Boulevard, Suite 5050
        Los Angeles, CA 90017

                                                       July 30, 2018

        To Whom It May Concern:

                I write to inform you that the website https://defcad.com/ (“Defcad Website”), operated
        by the company Defense Distributed, is violating your Acceptable Use Policy. Starting on
        Wednesday, Defense Distributed plans to publish computer files on the Defcad Website that
        enable anyone with a 3-D printer to download codes to create a fully operational firearm. These
        files specifically offer individuals, including criminals, codes they can use to create untraceable
        firearms—and even to make assault weapons that are illegal in my state. The codes put law
        enforcement safety and public safety at risk, and posting them violates New Jersey’s public
        nuisance and negligence laws. I sent a cease and desist letter to Defense Distributed on July 26,
        2018, based on violations of New Jersey law, and filed suit in state court today. Because your
        Acceptable Use Policy bars websites from transmitting material in violation of state law, Defense
        Distributed’s plans will be in violation of that policy.

                There is no doubt that the codes Defense Distributed will place on the Defcad Website
        undermine the public safety of New Jersey residents and law enforcement officers. These files
        allow anyone with a 3-D printer to create a fully operational gun. The codes enable individuals to
        print assault weapons that are illegal in New Jersey. And because these guns would not have
        serial numbers, they cannot be traced by law enforcement. The codes will be available to all—
        regardless of age, criminal status, or history of mental illness. These codes thus undermine New
        Jersey’s comprehensive scheme for keeping guns out of dangerous criminals’ hands.

                Not only are these codes dangerous, but posting them would also be illegal. New Jersey’s
        law is clear: an individual who interferes with public health, safety, peace, and comfort violates
        our public nuisance law. See James v. Arms Tech., Inc., 359 N.J. Super. 291, 329-33 (App. Div.
        2003). As New Jersey courts have held, “[n]o one can seriously debate” that regulated guns are
        “dangerous instrumentalities” and thus implicate our public nuisance law. Id. at 320. So when a
        group of manufacturers “flood[ed] the gun market” through a high volume of sales, while failing
        to develop “reasonable safeguards over the distribution scheme” and “refus[ing] to oversee or


                             Hughes Justice Complex • TELEPHONE: (609) 292-4925 • FAX: (609) 292-3508
                        New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
                                                                                                   July 30, 2018
                                                                                                          Page 2

supervise the control of handgun distribution in order to prevent the foreseeable channeling of
guns to such an illegal market,” New Jersey courts found they could be held responsible when
their actions “facilitate[d] the illegal sale of weapons to criminals and other unlawful users.” Id.
at 312. That is what Defense Distributed’s actions on the Defcad Website will do—make do-it-
yourself guns available to all, even if the individuals are prohibited from owning guns because of
prior convictions, history of mental illness, or history of domestic violence, even if the weapons
they print are illegal in New Jersey, and even if they plan to use their weapons to further crimes
and acts of violence.

        Indeed, Defense Distributed seeks to use the Defcad Website to undermine all the efforts
of states like New Jersey to keep guns out of criminals’ hands. As Defense Distributed found
Cody Wilson stated, “All this Parkland stuff, the students, all these dreams of ‘common sense
gun reforms’? No. The internet will serve guns, the gun is downloadable.” 1 Wilson also stated,
“I’m not worried about public safety.” 2 Not only does that reveal a lack of regard for safety, but
it also shows that Defense Distributed’s interference with the public’s safety is intentional and
thus per se unreasonable. James, 359 N.J. Super. at 330.

         As a result, Defense Distributed is plainly planning to use the Defcad Website in a way
that violates DreamHost’s Acceptable Use Policy. Your Policy says that the “Customer may only
use DreamHost Web Hosting’s Server for lawful purpose. Transmission of any material in
violation of any Country, Federal, State or Local regulation is prohibited…. Also, using
DreamHost’s servers or network to conspire to commit or support the commission of illegal
activities is forbidden.” 3 Violations may “result in immediate and permanent disablement” of the
customer’s website. That is why I write to inform you that Defense Distributed will be using the
Defcad Website to violate New Jersey law.

                                              Sincerely,




                                              Gurbir S. Grewal
                                              Attorney General




1
  Andy Greenberg, “A Landmark Legal Shift Opens Pandora’s Box for DIY Guns,” Wired (July 10, 2018), available
at https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/.
2
  Tess Owen, “Get Ready for the New Era of 3D-Printed Guns Starting August 1,” Vice News (July 18, 2018),
available  at   https://news.vice.com/en_us/article/ev8xjn/get-ready-for-the-new-era-of-3d-printed-guns-starting-
august-1.
3
    “Acceptable Use Policy,” available at https://www.dreamhost.com/legal/acceptableuse-policy/.
                                                Thursday, November 22, 2018 at 11:11:13 PM Central Standard Time

Subject:            Fwd: Cloudﬂare Forwarding a Legal Request
Date:               Thursday, November 22, 2018 at 11:00:15 PM Central Standard Time
From:               Cody Wilson
To:
CC:




---------- Forwarded message ---------
From: <legal@cloudﬂare.com>
Date: Mon, Jul 30, 2018 at 1:27 PM
Subject: Cloudﬂare Forwarding a Legal Request
To: <crw@defdist.org>


Hello,

Cloudﬂare received the aKached leKer in reference to your domain. We have aKached it for your informa[on.

Regards,

Cloudﬂare Legal Department
--
Cody R. Wilson
Managing Director

Defense Distributed

2320 Donley Drive Suite C
Austin, TX 78758
p: 512.584.8013

www.defdist.org


This e-mail transmission contains
confidential information that is the property
of the sender and the organization
(DEFCAD, INC.) for which the sender
represents. If you are not the intended
recipient and have by accident received this
email, please do not retain, disclose,
reproduce or distribute the contents of this
e-mail transmission, or take any action in
relevance thereon or pursuant thereto.
Please notify the sender of the error by
responding to the email accordingly in a
timely and reasonable fashion otherwise
failure to do so may cause legal action to
be taken.
Thank you.




                                                                                                            Page 1 of 1
